Citation Nr: 0312092	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-20 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 20, 
1994, for the grant of a permanent and total rating for 
nonservice connected disability pension purposes.

2.  Entitlement to an increased disability rating for Osgood-
Schlatter's disease of the right knee, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from March 1973 
to August 1974, as well as a period of active duty for 
training from July 1971 to November 1971.  This matter 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that, in part, denied the appellant's claims of 
entitlement to increased ratings for a right knee disability 
and hemorrhoids, as well as his claim of entitlement an 
earlier effective date for the grant of pension benefits.  
The RO had issued a rating decision, in July 1996, in which 
pension benefits were granted, effective as of February 22, 
1996, the date of the appellant's testimony at an RO hearing.  

In a May 2001 decision, the Board upheld the RO's denial as 
to the two increased rating claims and granted an earlier 
effective date for the pension claim of April 20, 1994.  The 
appellant appealed the case to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2002, based on a 
Joint Motion for Remand submitted by the parties, the Court 
vacated the May 2001 Board decision and remanded the case to 
the Board.

It is noted that the Board's May 2001 decision also remanded 
the issue of entitlement service connection for a lumbosacral 
disorder, claimed as secondary to the service-connected right 
knee disability, to the RO for additional evidentiary 
development.  That issue was not subject to the Court's May 
2002 Order and still remains pending.  It has not been 
returned to the Board by the RO for further appellate action.

In February 2001, a hearing was held in Washington, D.C. 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing testimony has been associated with the claims 
file.  During that hearing, the appellant indicated that he 
wanted to submit a claim for service connection for his left 
knee, said to be secondary to the right knee disability.  See 
Central Office Hearing Transcript p. 15.  The Board notes 
that this claim was previously denied in a rating action 
issued in March 1996.  In May 2001, the Board referred this 
matter to the RO for appropriate action.  The record now 
before the Board does not indicate whether the RO has taken 
any action on this matter; it is again referred to the RO for 
any appropriate action needed.

The Board also notes that the appellant submitted a claim for 
service connection for a tender scar of the right knee on a 
VA Form 21-4138 dated in August 1999.  The appellant stated 
that the scar was from an operation on the service-connected 
right knee.  At the time of the Board's May 2001 decision, it 
did not appear that the RO had issued a rating action on the 
scar claim.  Consequently, the Board referred this issue the 
RO for appropriate action.  As the record now before the 
Board does not indicate whether the RO has taken any action 
on this matter, it is again referred to the RO for any 
appropriate action that may be needed.

The issue of entitlement to increased evaluations for the 
right knee and hemorrhoid disabilities will be addressed in 
the REMAND section which follows the ORDER section in the 
decision below.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his earlier effective date claim.

2.  In May 1986, the Board issued a decision that denied the 
appellant's claim of entitlement to pension benefits.

3.  On April 20, 1994, the appellant submitted a VA Form 21-
526 (Veteran's Application for Compensation or Pension); he 
was not then shown to be employed.  


4.  The appellant's July 1990 statement that he wanted his 
service-connected disability to be reevaluated as he felt he 
should be rated higher than 10 percent did not constitute an 
informal claim for pension.

5.  The appellant was employed until March 7, 1991.

6.  The appellant's December 1991 statement that he wanted an 
examination to be reevaluated for his 10 percent service-
connected disability did not constitute an informal claim for 
pension.

7.  No earlier claim for pension between the May 1986 Board 
decision and the April 1994 application for pension is shown.

8.  The appellant arguably became permanently and totally 
disabled more than one year prior to April 20, 1994, the date 
he filed his claim for pension; it is not claimed or shown 
that he was incapacitated and thus unable to file a 
disability pension claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 20, 
1994 for the grant of pension benefits have not been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5110 (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102 and 3.159); 38 C.F.R. §§ 3.1, 3.3, 3.151, 3.155, 
3.157, 3.321(b)(2), 3.340, 3.341, 3.400, 4.17 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After careful review of the evidence of 
record, the Board finds that an effective date earlier than 
April 20, 1994 for the grant of pension benefits is not 
warranted.

I.  Earlier Effective Date Claim.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 
38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases on which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502 (a) (1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  The evidence 
listed will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling.  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

The appellant testified at his February 2001 Central Office 
hearing that he had submitted, on December 9, 1991, a VA Form 
21-526 (Veteran's Application for Compensation or Pension).  
He further stated that a service officer had assisted him in 
filing this application and that it was his belief and 
understanding that his application was one for pension.  See 
Central Office Hearing Transcript pp. 2-4.  The appellant had 
provided similar testimony during the personal hearing 
conducted at the RO on February 22, 1996.  At that time the 
appellant stated that he had filed a claim for pension on 
December 9, 1991.  See RO Hearing Transcript p. 10.

Review of the evidence of record reveals that the appellant 
submitted a claim for pension that was denied by a rating 
decision issued in January 1985.  The appellant appealed that 
denial to the Board.  The Board denied the appellant's claim 
of entitlement to a permanent and total disability rating for 
pension purposes in a decision issued in May 1986.  That 
Board decision is final and the grant of pension benefits to 
the appellant cannot predate the final Board decision.  See 
Sears v. Principi, 16 Vet. App. 244 (2002).

In September 1986, the appellant received VA treatment for 
his service-connected right knee.  There was no evidence of 
degenerative joint disease and the appellant exhibited 
adequate range of motion of the right knee.  The appellant 
did not mention an inability to work.

In July 1990, the appellant submitted a written statement in 
which he said that he wanted his service-connected disability 
to be reevaluated as he felt he should be rated higher than 
10 percent.  This request was submitted on a VA Form 21-4138.

Review of the evidence of record also reveals that the 
appellant wrote a request for an examination and reevaluation 
of his "10 % service connected disability"; this request 
was submitted on a VA Form 21-4138 that was dated December 5, 
1991.  The appellant sent this VA Form 21-4138, along with a 
VA Form 572, request for Change of Address, to the American 
Legion service office in San Francisco where it was received 
on December 10, 1991.  The next day, the San Francisco RO 
received a cover letter from the American Legion indicating 
that a VA Form 21-4138 and a VA Form 572 from the appellant 
were attached.  The remarks section of the cover letter 
stated that these enclosures related to "Re-evaluation of 
Service Connected Disability" and "Change of Address."  No 
mention of a pension claim was made by either the appellant 
or the American Legion.

As a result of the request for reevaluation, the appellant 
underwent a VA medical examination on February 5, 1992.  The 
appellant stated that he had lost 11 months of work at the 
Post Office between March 1988 and March 1991 due to 
disability.  The Board notes that the evidence of record 
reveals that the appellant was hospitalized at the Acadian 
Oaks Hospital from February 14, 1990 to February 20, 1990 for 
alcohol abuse and that he was hospitalized at the same 
facility, from July 31, 1990 to September 4, 1990, for Axis I 
diagnoses of cocaine dependency, cannabis dependency and 
alcohol abuse, along with an Axis II diagnosis of mixed 
personality disorder.  The RO issued a rating decision that 
denied an evaluation in excess of 10 percent for the 
appellant's right knee disability and the appellant was 
notified of that denial in April 1992.  

On August 31, 1992, the San Francisco RO received a cover 
letter and enclosure from the Military Order of the Purple 
Heart.  The cover letter referred to a compensation claim, a 
Notice of Disagreement with the denial of an increased 
evaluation for the right knee disability, a claim for 
secondary service-connection for the left knee and a reopened 
hemorrhoids claim.  There was no mention of a pension claim.  
The enclosure was a VA Form 21-4138 from the appellant, dated 
August 17, 1992, that listed three issues, namely, the right 
knee evaluation (NOD), new secondary service connection 
claims and the reopening of the hemorrhoids claim.  The 
appellant made no mention of any pending pension claim.  On 
two occasions in September 1992, the Military Order of the 
Purple Heart submitted medical records of the appellant and 
the associated cover letter stated that the records were 
being submitted in relation to a compensation claim.

In March 1993, the appellant submitted a VA Form 4-5655, 
Financial Status Report.  The appellant stated that his 
monthly gross salary was $556.00; that he received $83.00 per 
month from VA; that his wife received $495.00 per month from 
the Social Security Administration; and that she also 
received $278.00 per month from the 'county'.  The appellant 
also stated that he had had no employment during the previous 
two years.  He did not provide any information about the 
source of the salary that he had reported.

At some point thereafter, the appellant's claims file was 
unable to be located.  On April 15, 1994, the Oakland, 
California RO sent a letter to the appellant telling him of 
this.  The RO also requested copies of correspondence 
received from VA.  In addition, the RO enclosed a VA Form 21-
526 and asked the appellant to fill out the form and to state 
exactly what he was claiming.

The appellant promptly responded to the letter and stated 
that he was sending copies of everything submitted through 
the office of the Purple Heart.  On the VA Form 21-526, 
received at the RO on April 20, 1994, the appellant completed 
the totally disabled section and stated that he had last 
worked on March 1, 1991.  However, he did not complete the 
section pertaining to income.  The appellant also included a 
VA Form 21-4138 and documents from the Social Security 
Administration (SSA) indicating that he had been awarded SSA 
Supplemental Security Income (SSI) benefits, effective as of 
September 1992.  This is the first instance that he informed 
the RO that he had been awarded SSA disability benefits.  The 
appellant stated that he had enclosed the February 1994 SSA 
award letter in support of his NOD and his Form 21-526.  The 
SSA award letter referred to a December 1993 decision issued 
by an Administrative Law Judge (ALJ) and also indicated that 
the appellant's only monthly income was his VA disability 
benefit check.

The appellant's claims file was subsequently located in July 
1994.  It appears from stamped and written information placed 
on the appellant's April 1994 VA Form 21-526 that that form 
was considered a duplicate claim.

Review of the appellant's VA medical treatment records dated 
between May 1986 and April 1994 did not reveal any notations 
indicating that the appellant was unable to work.  While the 
appellant was treated for a variety of complaints, including 
difficulties with multiple joints and headaches, there was no 
clinical finding that he was incapable of employment.  Nor 
was there any notation referring to any pending pension 
claim.  

The appellant underwent a VA joints examination in June 1993.  
He mentioned that he had stopped working in March 1991, but 
he did not refer to any pending pension claim.  There was no 
clinical finding as a result of the examination that the 
appellant was incapable of employment.  

A June 1994 VA Form 4-1837, decision on Waiver of 
Indebtedness, indicates that the appellant had enrolled at 
Kings River Community College in January 1992, under a 
Chapter 31 program and that he signed a work/study contract.  
The appellant, in his March 1993 request for waiver of 
overpayment from the work/study contract, said that he was 
unable to complete the work hours required by the contract 
because he was physically unable to do the work of a file 
clerk.  He stated that if his duties had not been changed, he 
knew that he would have been able to complete his contract.  
He further stated that this was why he could not hold a 
regular job and that he had left his job as a mailman for the 
same reasons.

As a general rule, for claims for pension received on or 
after October 1, 1984, the effective date of the award of 
pension shall be the date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(1).  For a reopened claim, the 
effective date of an evaluation and award of pension is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).  

As noted by the Court in Stewart v. Brown, 10 Vet. App. 15 
(1997), a claim of entitlement may be either formal or 
informal written communication "requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (emphasis added).  The Court 
went on to note that the benefit sought must be identified 
(38 C.F.R. § 3.155(a)) and that the Secretary is not 
automatically required to treat every compensation claim as 
also being a pension claim or vice versa.  38 C.F.R. 
§ 3.151(a) provides that a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA (38 U.S.C.A. § 5101(a)).  "A claim by a 
veteran for compensation may be considered a claim for 
pension; and a claim by a veteran for pension may be 
considered a claim for compensation.  The greater benefit 
will be awarded, unless the claimant specifically elects the 
lesser benefit.  38 C.F.R. § 3.151(a) (emphasis added).  
Stewart v. Brown, 10 Vet. App. at 18.  In making 
determinations, the Secretary has to exercise his discretion 
under the regulation in accordance with the contents of the 
application and the evidence in support of it.  See Willis v. 
Brown, 6 Vet. App. 433, 435 (1994)(the operative word "may," 
in the regulation, clearly indicates discretion)."  

An exception is provided where within one year from the date 
on which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
While judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of § 3.342(a) do not apply.  
38 C.F.R. § 3.400(b)(ii)(B).

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  A claim for 
retroactive pension under 38 C.F.R. § 3.400(b)(ii)(B) must be 
received within one year of the date on which the veteran 
became permanently and totally disabled.  38 C.F.R. 
§ 3.151(b).

In this case, the appellant submitted claims for increased 
compensation in July 1990, and December 1991.  Evidence 
received in conjunction with the July 1990 and December 1991 
claims does not indicate the appellant's intention to claim 
pension.  In fact, the December 1991 American Legion cover 
letter specifically refers to re-evaluation of service 
connected disability without any mention of unemployability 
or pension.  The July 1990 and December 1991 claims and the 
evidence received in conjunction with the processing of those 
claims do not show an intention on the part of the appellant 
to claim pension.  Hence, the July 1990 and December 1991 
claims are not considered a formal claim or an informal claim 
for pension because there was nothing in either statement 
that VA could construe as evincing a belief in entitlement to 
pension.  38 C.F.R. §§ 3.1 (p), 3.151(a), 3.155(a).  See 
Stewart v. Brown, 10 Vet. App. 15 (1997).

During his February 1996 personal hearing, the appellant 
presented a claim of entitlement to pension benefits based on 
unemployability.  Pursuant to this claim, the RO, in a July 
1996 rating decision, granted benefits based on the 
provisions of 38 C.F.R. § 3.321(b)(2) since the appellant's 
combined disability rating did not meet the regulatory 
requirements of 38 C.F.R. § 4.16.  After considering the 
appellant's age, education and occupational background, the 
RO found that the appellant was entitled to an extraschedular 
permanent and total disability rating for pension purposes.  
As previously noted, the February 22, 1996 date of the 
appellant's informal claim for pension presented during his 
personal hearing testimony was used as the effective date by 
the RO.

Considering the facts of this case in light of the pertinent 
legal authority, the Board finds that entitlement to an 
effective date earlier than April 20, 1994 is not warranted.  
VA Form 21-526 is a veteran's application for compensation or 
pension.  The appellant had indicated on the VA Form 21-526 
submitted on that date that he was claiming total disability; 
however, he did not provide any of the financial information 
that was clearly supposed to be submitted with any claim for 
pension.  Nonetheless, he also submitted SSA documents 
indicating that he was entitled to receive SSI benefits 
(which implies limited income) and had reported that his only 
monthly income was his VA disability benefits.  Because the 
veteran did not complete the sections of the application 
concerning net worth and monthly income, it is not entirely 
clear that he was then claiming entitlement to pension 
benefits, as well as compensation benefits.  Resolving the 
benefit of the doubt in favor of the appellant, however, the 
Board concludes that the evidence is at least in equipoise 
and warrants a finding that the appellant's VA Form 21-526 
filed at the RO on April 20, 1994, constituted a claim for 
pension.  

In the instant case, there was a prior disallowance of a 
formal claim for pension, namely the Board decision of May 
1986.  Under 38 C.F.R. § 3.157(b), the date of an outpatient 
or hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted.  It has been argued that 
informal claims for pension were submitted under 38 C.F.R. 
§ 3.157(b)(1) every time the appellant sought VA treatment.  
Clearly, pension is related to non-service connected 
disability rather than to disability for which service 
connection has been granted -- hence the use of the 
disjunctive in the last sentence of 38 C.F.R. § 3.157(b)(1), 
which specifically provides that the provisions of that 
paragraph apply only when the reports of VA examination or 
hospitalization relate to a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received one year from the 
date of such examination, treatment or hospital admission.  
The use of the disjunctive indicates that there is an 
alternative available if the claim relates to disabilities 
that are not service-connected, e.g., claims for pension.  In 
which case, a claimant must submit a claim specifying the 
benefit sought within one year from the date of such 
examination, treatment or hospital admission.  This the 
appellant failed to do.  Consequently, there was no informal 
claim for pension filed under the provisions of this 
paragraph.

After careful review of the evidence of record, the Board 
finds no evidence of an earlier informal claim for pension.  
The evidence of record does not contain any medical evidence 
dated prior to April 20, 1994 indicating that the appellant 
would be entitled to an extraschedular permanent and total 
rating.  

The Board notes that the appellant was working for the United 
States Postal Service (USPS) until March 8, 1991.  The USPS 
documents of record reveal that the appellant voluntarily 
resigned on that date for personal reasons that he would not 
disclose.  Since the appellant was employed as of March 7, 
1991, the Board finds that he was not entitled to pension as 
of that date because he was not unable to engage in 
substantial gainful employment on that date.

Thereafter, despite the problems with his joints and other 
medical problems, the appellant was cleared to participate in 
VA Vocational Rehabilitation activities.  An August 27, 1991 
intake sheet indicated that the appellant was interested in 
gainful employment and rehabilitation; he stated that he was 
not employed but was seeking employment.  The appellant 
subsequently attended a community college on a full-time 
basis beginning in January 1992, and he was granted a 
work/study contract in July 1992.  In addition, the appellant 
himself told the RO, in March 1993, that while he was 
physically unable to do the work of a file clerk, he was able 
to do the work of a transfer clerk.  That same month, the 
appellant also told the RO that he was earning a gross 
monthly salary of $556.00.

The December 1993 SSA decision by an Administrative Law Judge 
(ALJ) did find that the appellant was disabled for the 
purpose of entitlement to disability benefits from that 
agency as of September 9, 1992.  Such a determination by SSA 
now entitles a veteran to a finding by VA that s/he is 
permanently and totally disabled for pension purposes.  See 
38 U.S.C.A. § 1502(a) (West 2002).  This is not controlling 
in this case, however, because that provision of law did not 
become effective until September 17, 2001.  See Pub. L. 107-
103, 115 Stat. 976 (2001).  The determination by SSA is 
evidence that is indicative of the appellant being 
permanently and totally disabled as of September 1992.  This 
determination was based in part on an assemblage of VA 
records of medical treatment and examination.  The December 
1993 decision by the SSA ALJ indicates that the appellant had 
been treated at a VA facility on a monthly basis since July 
1992.  However, this December 1993 SSA decision was not 
provided to VA by the appellant until April 1994.

Thus, the Board finds that the record does not contain any 
communication that may reasonably be construed as an informal 
claim for pension to allow for an effective date earlier than 
April 1994.  38 C.F.R. § 3.157.  Therefore, there is no 
pending claim relating to pension dated prior to April 20, 
1994.  

It has been argued that VA is required to establish both the 
date the claim to reopen was received and the date 
entitlement arose, but no legal authority for this 
proposition has been offered.  For a reopened claim, the 
effective date of an evaluation and award of pension is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. §§ 3.157(a), 3.400(r).  In 
this case, the appellant arguably became permanently and 
totally disabled before April 20, 1994, which is the date of 
the claim for pension.  Thus, the later date of the two 
possible effective dates is April 20, 1994 - the date of the 
claim.  It matters not what was the exact earlier date upon 
which the veteran became permanently and totally disabled, 
because the effective date is whichever is the later of the 
two possibilities.  

After consideration of all the evidence and the provisions of 
38 C.F.R. § 3.321(b)(2), the Board finds that the appellant's 
multiple joint disability has produced severe disability and 
prevented the appellant from performing work consistent with 
his age, occupational experience and education at least since 
the receipt of his claim for pension on April 20, 1994.  
Hence, the evidence does not support the assignment of an 
effective date earlier than April 20, 1994 for the grant of 
an extraschedular permanent and total disability rating for 
pension purposes.  In reaching this determination, the Board 
has given due consideration to the doctrine of resolving all 
doubt in favor of the veteran under 38 U.S.C.A. § 5107(b), 
which requires that if the evidence preponderates in favor of 
the veteran or is in relative equipoise, the claim must be 
allowed and that the claim may be denied only if the fair 
preponderance of the evidence is against the claim.

Finally, the Board notes that the appellant has not 
specifically claimed entitlement to retroactive benefits; he 
has not alleged -- and the evidence does not demonstrate - 
that any disability was so incapacitating that it prevented 
him from filing his claim for pension for at least the first 
30 days immediately following the date on which he did become 
permanently and totally disabled.  Therefore, an effective 
date earlier than the date of claim, April 20, 1994, is not 
warranted.  38 C.F.R. §§ 3.151, 3.400(b)(ii)(B).

II.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).


In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the appellant was advised and notified of the 
evidence necessary to establish an effective date for the 
assigned extraschedular permanent and total disability rating 
for pension purposes earlier than February 1996 in the 
Statement of the Case (SOC) issued in March 1999.  The Board 
finds that the discussions in the rating decision, the SOC 
and RO letters sent to the appellant in effect informed him 
of the information and evidence that would needed to 
substantiate his claim and complied with VA's notification 
requirements.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant submitted a VA Form 
21-4138 to the RO in June 2002 in which he stated that he 
understood the evidence VA needed to support his claims; what 
evidence VA would attempt to obtain; what evidence VA already 
had; and what evidence he was to furnish.  The appellant 
further stated that he was not aware of any source of 
evidence relevant to the case.  Therefore, there is no 
indication that additional relevant records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the earlier effective date 
claim at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

An effective date earlier than April 20, 1994 for the grant 
of an extraschedular permanent and total disability rating 
for pension purposes is denied.


REMAND

The May 2002 Joint Motion for Remand identified deficiencies 
in the May 2001 Board decision that denied increased 
evaluation for the appellant's right knee and hemorrhoids 
disabilities.  The Joint Motion stated that VA failed in its 
duty to assist the appellant in his hemorrhoid claim by not 
obtaining the appellant's treatment records from late 2000 
onward.  In regard to the knee claim, the Board decision was 
said to be inadequate because the impact of pain on motion 
and the state of the right knee disability during flare-ups 
were not addressed.

The Board notes that the standards pertaining to the 
evaluation of joint disabilities were articulated in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  On remand, the appellant 
should be scheduled for a medical examination that 
specifically addresses the questions of whether or not there 
was likely to be additional loss of range of motion due to 
pain on use, weakened movement, excess fatigability or 
incoordination.  The examiner should address specifically the 
point(s) at which pain is manifested during range of motion 
testing or at what point pain prohibits further motion.  

In addition, while the case was in appellate status, the 
United States Court of Appeals for Veterans Claims (Court) 
clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

The Board notes that while the RO sent the appellant a 
letter, in June 2002, in which the provisions of the VCAA 
were discussed, the appellant has not been given notice of 
the pertinent provisions of 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 or of final rule published at 66 Fed. Reg. 45620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This would normally be accomplished by 
the Statement of the Case (SOC) or a Supplemental Statement 
of the Case (SSOC).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  With assistance from the appellant as 
needed, the RO should obtain all pertinent 
VA treatment records not currently in 
evidence and associate them with the 
claims file, including, but not limited 
to, all treatment for the right knee and 
hemorrhoids dated from 2000 to the 
present.

4.  The RO should obtain all pertinent 
private treatment records not currently in 
evidence and associate them with the 
claims file.  The appellant should provide 
assistance as needed to obtain these 
records.

5.  After the above development is 
completed, the appellant should be 
scheduled for a VA examination to 
determine the severity of the service-
connected right knee disability.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims file must 
be made available to the examiner.

The examiner should note the range of 
motion of the right knee.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement, currently or 
historically, should be noted.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the knee 
joint is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain.  

In particular, the examiner should note 
whether there is likely to be additional 
range of motion loss due to any of the 
following: 
(1)	pain on use, including during 
flare- ups; 
(2)	 weakened movement; 
(3)	 excess fatigability; or 
(4)	 incoordination.  

The examiner should also state at what 
point in the range of motion pain occurs 
and at what point pain prohibits further 
motion.  The examiner should state 
whether there is ankylosis of the right 
knee or whether there is arthritis, 
subluxation or instability of the joint.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

The examiner should explicitly indicate 
whether the appellant's right knee 
disability is manifested by severely 
painful motion or severe weakness of the 
affected extremity.  

6.  After the above development is 
completed, the appellant should be 
scheduled for a VA examination to 
determine the severity of the service-
connected hemorrhoid disability.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims file must 
be made available to the examiner.

The examiner should specifically describe 
the number, location, size and severity 
of any external or internal hemorrhoids 
found on examination.  The examiner 
should state whether or not large or 
thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing 
frequent recurrences are present.  The 
examiner should state whether or not 
fissures are present.  The examiner 
should state whether hemorrhoids with 
persistent bleeding are present, and if 
so, whether or not the appellant suffers 
from secondary anemia.  The examiner 
should also ascertain the frequency of 
flare-ups and treatment, including any 
hospitalization or surgery.

7.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



